Gunderson, J.,
concurring:
I believe the lower court could properly find that respondent’s waiver of extradition, taken with the fact that he caused the Nevada authorities to be notified of his whereabouts and desire for a trial, constituted a request for a trial. However, because it appears that delays in prosecuting respondent were not inordinate, in view of the difficulties that beset the State in *606its attempts to return him to Nevada for trial, I can concur in the result reached in the opinion by Mr. Justice Batjer.